In re Sterling, Alex Joseph; — Defendant; Applying For Writ of Certiorari and/or Review, Parish of Lafayette, 15th Judicial District Court Div. G, No. CR119192; to the Court of Appeal, Third Circuit, No. 11-436.
Granted in part; otherwise denied. Defendant’s sentence is amended to delete the denial of parole eligibility, a condition not required by the applicable versions of La.R.S. 15:529.1(A)(1)(a) and La.R.S. 15:529.1(G), or by R.S. 14:64.8. Cf. State v. Bruins, 407 So.2d 685, 687 (La.1981)(conditions imposed on habitual offender sentences under R.S. 15:529.1 “are those called for in the reference statute.”). In all other respects, the application is denied.